          Case 1:15-cr-00605-RJS Document 238 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-                                                    No. 15-cr-605-4 (RJS)
                                                                      ORDER

 MARLON SISNERO-GIL,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        The Court is in receipt of a motion from Tanyi Gil, one of the sureties on Defendant Marlon

Sisnero-Gil’s $100,000 personal recognizance bond, to vacate or remit the judgment against her.

(Doc. No. 228). The government does not oppose the request. (Doc. No. 331.)

        The Court may remit judgments on the forfeiture of bail bonds in whole or in part if “it

appears that justice does not require bail forfeiture.” Fed. R. Crim. P. 46(f). While the government

does not oppose Gil’s request, “[t]he burden of establishing grounds for remission is on the party

challenging the forfeiture.” United States v. Gambino, 17 F.3d 572, 574 (2d Cir. 1994). In

considering whether to grant a remission motion, courts are to consider “whether the defendant's

breach of the bond conditions was willful; the cost, inconvenience and prejudice suffered by the

government as a result of the breach; any explanation or mitigating factors presented by the

defendant; whether the surety has assisted in the apprehension of the defendant; and whether the

surety is a professional or a friend or member of the defendant's family.” Id. (internal quotation

marks and ellipsis omitted).     The Court must also consider the “deterrence value of total

forfeiture.” Id. at 575.

        Gil’s motion does not address the factors relevant to remission and therefore does not meet
         Case 1:15-cr-00605-RJS Document 238 Filed 12/22/20 Page 2 of 2




the “burden of establishing grounds for remission.” Gambino, 17 F.3d at 574. Accordingly, IT IS

HEREBY ORDERED THAT counsel for Tanyi Gil shall submit a supplemental letter by

December 31, 2020 addressing the factors and any other information that may be relevant for the

Court to consider in assessing whether Gil has carried her burden to establish sufficient grounds

to warrant remission of the judgment.

SO ORDERED.

Dated:        December 22, 2020
              New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
